

115 HR 6483 IH: Trade Assistance for Farmers Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6483IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Ms. Blunt Rochester (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to farmers adversely affected by
			 reduced exports resulting from tariffs imposed as retaliation for United
			 States tariff increases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trade Assistance for Farmers Act of 2018. 2.FindingsCongress finds the following:
 (1)In recognition that trade policy can result in disparate and disruptive changes to the economy, the Trade Adjustment Assistance program was enacted to help workers adversely impacted by the trade policy decisions of the Federal Government.
 (2)The Trump Administration has made clear that it intends to aggressively use Federal trade statutes, including section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), section 301 of the Trade Act of 1974 (19 U.S.C. 2411), and potentially the International Emergency Economic Powers Act (Public Law 95–223), to increase tariffs on selected imports.
 (3)Foreign countries affected by such tariff increases have, as of the date of the enactment of this Act, already raised tariffs on United States agricultural exports or have indicated that they intend to respond by raising tariffs on such agricultural exports.
 (4)Increased tariffs on such agricultural exports threaten to cost United States agricultural producers global market share and reduce the income of producers of affected commodities.
 (5)Farmers adversely impacted by these effects deserve adjustment assistance. 3.Adjustment assistance for retaliatory tariff increasesSection 292(c) of the Trade Act of 1974 (19 U.S.C. 2401a(c)) is amended—
 (1)by striking paragraphs (2) and (3); and (2)by inserting after paragraph (1) the following:
				
 (2)either— (A)the volume of imports of articles like, or directly competitive with, the agricultural commodity produced by the group in the marketing year with respect to which the group files the petition increased compared to the average volume of such imports during the 3 marketing years preceding such marketing year; or
						(B)
 (i)the volume of exports of the agricultural commodity produced by the group in the marketing year with respect to which the group files the petition decreased compared to the average volume of such exports during the 3 marketing years preceding such marketing year; and
 (ii)the decrease in exports described in clause (i) resulted in whole or in part from tariffs imposed on such exports by a foreign country in response to United States tariffs imposed on imports from such country pursuant to action taken under the authority of—
 (I)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); (II)section 301 of the Trade Act of 1974 (19 U.S.C. 2411); or
 (III)the International Emergency Economic Powers Act (Public Law 95–223); and (3)the increase in imports under subparagraph (B)(i) or the decrease in exports under subparagraph (B)(ii) contributed importantly to the decrease in the national average price, quantity of production, or value of production of, or cash receipts for, the agricultural commodity, as described in paragraph (1)..
			